             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION
DONNA G. MILES                                               PLAINTIFF

v.                         No. 3:18-cv-107-DPM

BROADWAY HEALTH & REHAB, LLC                               DEFENDANT

                                  ORDER
        1. Miles's motion for attorney's fees and costs, NQ 28, is granted
as modified. The hourly rate, and time spent, are reasonable for this
kind of work in northeast Arkansas. Three modifications. The Court
awards the $400 filing fee as costs. The out-of-pocket expenses are not
within the narrow universe of costs. FED. R. CIV. P. 54( d); 28 U.S.C.
§ 1920.   But they were necessary, directed by the Court, and are the kind
of expense normally billed to clients. Hernandez v. Bridgestone Americas
Tire Operations, LLC, 831 F.3d 940, 949-50 (8th Cir. 2016). The Court
therefore awards them as part of the fees. Last, the Court declines to
award any fees for the collection work, even though it is almost certain,
as Miles says. The Court knows of no authority to award prospective
fees.
        2. Report of Miles' s notification efforts, NQ 30, appreciated. The
Court will enter default judgment for Miles.
        So Ordered.


                                         D .P. Marshall Jr.
                                         United States District Judge
